Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art Katagiri et al. (US 2007/0134496 A1) (hereinafter “Katagiri”) and Nayan et al. “Processing and characterization of spark plasma sintered copper/carbon nanotube composites”, Materials Science & Engineering A 682 (2017) 229-237 (hereinafter “Nayan”), for the following reasons:

Katagiri teaches a production method for making a composite material by first kneading and dispersing a metal powder and long-chain carbon nanotubes by a ball mill and then sintering the dried knead-dispersed material by discharge plasma (Katagiri, [0030-0034]). Katagiri further teaches that the carbon nanotube may be a single layer carbon nanotube, (i.e., single-walled carbon nanotube powder) and that the metal powder may copper (Katagiri, [0025] and [0027]). Additionally, Katagiri teaches that the discharge plasma process involves filling the knead-dispersed material between a carbon die and a punch and allowing direct current pulse currents to flow while pressing the upper and lower punches, as well as Joule heat is generated in the die, punches and treated material to sinter the knead-dispersed material (Katagiri, [0038]). Katagiri also teaches that the temperature range of the discharge plasma treatment is 200-1400°C for a time of 1-15 minutes (Katagiri, [0040]).  


Upon updating the search, a new reference, namely Nayan, came to the attention of the examiner. Nayan teaches a method of synthesizing a metal matrix material with carbon nanotubes (Nayan, Abstract). Specifically, Nayan teaches mixing 0.2, 5, and 10 vol.% of single walled carbon nanotubes with copper powder in a stainless steel mixing jar containing stainless steel balls using an attritor mill, i.e., ball milling the powders together (Nayan, p.230, 2. Experimental procedures, first paragraph). Nayan also teaches that after using the attritor mill to mix the powders, spark plasma sintering was used for densifiction of the mixture at a temperature of 700°C with a holding time of 5 minutes under high vacuum (Nayan, p.230, 2. Experimental procedures, first paragraph). 
However, Nayan does not disclose or suggest using 99.9 vol.% of copper powder or 0.1 vol.% of SWCNT, and manufacturing a metal-carbon-nanotube complex material by spark-plasma-sintering (SPS) the complex powder manufactured during step (a) at a temperature of 600°C and a pressure of 600 MPa for 5 minutes.

Thus, it is clear that Katagiri and Nayan, either alone or in combination, do not disclose or suggest the present invention. 

Further, the previous claim objection over claim 2 is withdrawn due to Applicant’s cancelation of claim 2.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/D.M.C./Examiner, Art Unit 1732


/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732